Citation Nr: 1627028	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a skin disorder (vitiligo).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held before a Decision Review Officer (DRO) at the RO in April 2013.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of those in the VBMS claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records already considered by the RO.

The Board notes that the Veteran appears to have submitted timely notices of disagreement (NODs) with February 2015 and March 2015 RO decisions, challenging the denial of entitlement to a home improvements and structural alterations (HISA) grant and the denial of service connection for a right foot disorder.  See March 2015 and March 2016 NODs.  The Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of those NODs and is processing those appeals.  Therefore, a remand for issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

On review, the Board finds that a remand is necessary to obtain a clarifying VA medical opinion.

The Veteran has contended that he has current skin depigmentation (i.e., vitiligo) that is related to the diagnosis of vitiligo antecubital fossae noted on his July 1978 separation examination.  See, e.g., January 2010 VA treatment record (follow-up treatment for eczema approximately 10 months prior to claim; Veteran had been using creams on arms and hands and brought copy of July 1978 separation examination); February 2011 written statement (specifically requesting service connection for vitiligo); April 2013 DRO hearing transcript at 3-8 (Veteran testified that he was given current vitiligo diagnosis in 2012 and had a lesion on his arm at time of December 2011 VA examination that was not considered by the examiner).

A December 2011 VA examiner reviewed the claims file and determined that a VA examination was necessary prior to providing an etiology opinion because there was no current evidence of vitiligo.  Following a VA examination, another December 2011 VA examiner determined that the Veteran did not have evidence of a rash consistent with vitiligo.  At that time, the Veteran reported that he treated the noted antecubital fossae with topical medications and that it completely went away more than a year ago.  He also noted that the in-service condition was not listed in the Veteran's VA treatment records, but that he did have a rash consistent with tinea in the bilateral axilla, groin, and buttocks.

An April 2014 VA examiner determined that the Veteran currently had vitiligo, described as one pea-sized spot on the right lower leg and on the right posterior forearm.  In a November 2014 clarifying opinion, another VA examiner determined that it was less likely as not that the Veteran's current vitiligo was related to the vitiligo noted on the separation examination.  In so finding, the examiner noted the findings in the most recent VA examination and a February 2012 private treatment record and indicated that the vitiligo on the antecubital fossae of the arm at separation was no longer present.  She explained that vitiligo is the loss of color pigment on skin, which produces white patches; once the pigment is gone, rarely does it return, and pigment loss spreads and eventually involves most of the skin.  Based on the evidence, the examiner determined that the vitiligo diagnosis at separation was brought into question, as the antecubital lesion from the separation examination was no longer present (while there were lesions on other locations on the arm), which one would expect to see.

Although the November 2014 VA examiner addressed questions related to the current vitiligo, some medical questions remain, as detailed in the directives below.

Accordingly, the case is REMANDED for the following action:

1.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the November 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current skin disorder associated with depigmentation of the skin that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the December 2011 and April 2014 VA examination reports and November 2014 clarifying opinion.

The Veteran has contended that he has current skin depigmentation (i.e., vitiligo) that is related to the diagnosis of vitiligo antecubital fossae noted on his July 1978 separation examination.  See, e.g., January 2010 VA treatment record (follow-up treatment for eczema approximately 10 months prior to claim; Veteran had been using creams on arms and hands and brought copy of July 1978 separation examination); February 2011 written statement (specifically requesting service connection for vitiligo); April 2013 DRO hearing transcript at 3-8 (Veteran testified that he was given current vitiligo diagnosis in 2012 and had a lesion on his arm at time of December 2011 VA examination that was not considered by the examiner).

The post-service evidence shows that the Veteran has received treatment for skin problems.  See, e.g., January 2010 VA treatment record (eczema); December 2011 VA examination report (Veteran reported that he treated antecubital fossae with topical medications and it completely went away more than a year ago, current diagnosis of rash consistent with tinea in bilateral axilla, groin, and buttocks); February 2012 First Care (small vitiligo lesion of volar right forearm and dark discoloration of axillae and abdomen below umbilicus) and March 2012 Dermatopathy Division (skin biopsy) private treatment records; March 2012 VA treatment record (dermatosis, likely tinea); April 2014 VA examination report (vitiligo, described as one pea-sized spot on the right lower leg and on the right posterior forearm); and January 2015 (blanching pink rash on lower abdomen and under arms, diagnosis of dermatitis of the abdominal wall and axillae).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current skin disorders associated with depigmentation of the skin.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and diagnoses therein.

In providing this additional opinion, the examiner should address the following:

(1) the medical significance, if any, of the January 1978 service treatment record showing a complaint of small reddish papules to the waistline, arms, and ankles beginning a week prior with a corresponding impression of scabies;

(2)  the medical significance, if any, of the laboratory results noted under the diagnosis of vitiligo in the summary of defects and diagnoses on the July 1978 separation examination; and

(3) whether any of the identified skin disorders constitute the same disease or symptomatology of another disease (rather than a separate, diagnosable disorder).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above actions, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the February 2015 supplemental statement of the case.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

